NO’I‘E: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DONALD R. GRAHAM,
Petitioner,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent.

2012-30'75

Petition for review of the Merit Systems Proteotion
Board in No. NYOS¢LSHOO 16-1~3.

ON MOTION

ORDER

Donald R. Graharn submits a letter that the court
treated as a motion to reconsider the July 13, 2012 order
of dismissal for failure to file a brief.

:[T IS ORDERED THATZ

The motion is rejected as untimely This case was
dismissed and the mandate issued on July 13, 2012. Mr.
Graham’s case is over in this court.

DONALD GRAHAM V. OPM

FoR THE CoURT
/s/ Daniel E. O’Toole

Daniel E. O’Toole
Cierk

cc: Donald R. Graham
Joshua A. Mandlebaum, Esq.

s2l